Citation Nr: 0831434	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  99-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for psoriatic 
arthritis of the left thumb prior to August 26, 2002.

2.  Entitlement to an increased rating for plantar fasciitis 
of the right foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1991.  He also performed a subsequent period of 
unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a compensable rating for 
psoriatic arthritis of the left thumb, and ratings in excess 
of 10 percent for patellofemoral syndrome of the knees.  The 
January 1999 rating decision also granted a 10 percent rating 
for plantar fasciitis of the right foot.  In March 2001, the 
Board remanded the veteran's appeal for further evidentiary 
development.  

In light of the appellant's relocation, his claims files were 
transferred to the Buffalo, New York RO later in March 2001.  

In April 2000 and May 2005, the veteran testified at a 
hearing before the undersigned.  

In October 2005, the Board denied the issues noted on the 
title page.  Thereafter, the veteran moved to have the 
Board's decision reconsidered.  That motion was denied in 
April 2006.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims.  In May 2008, the Court 
granted a joint motion for remand filed by the representative 
and VA.  

As noted in the October 2005 Board decision, a July 2004 
rating decision recharacterized the veteran's psoriatic 
arthritis of the left thumb as psoriatic arthritis of the 
left wrist and hand and granted a single combined 10 percent 
rating.  As discussed in that decision, the Board found that 
it was improper for the RO to recharacterize and rate the 
veteran's left thumb, wrist, and hand disabilities as one 
disability.  Therefore, the Board restores the separate 
noncompensable rating for psoriatic arthritis of the left 
thumb, and it will evaluate the propriety of the rating 
warranted before August 26, 2002 below.  The issue of 
entitlement to an increased rating for psoriatic arthritis of 
the left wrist and hand currently evaluated as 10 percent 
disabling, is again referred to the RO for appropriate and 
immediate action.

Finally, as also noted in October 2005, the veteran at his 
May 2005 hearing, as well as at other times, has raised 
claims of entitlement to service connection for psoriatic 
arthritis of the neck, back, shoulders, and feet; and 
entitlement to service connection for an immune deficiency, a 
sleep disorder, bilateral ankle equinus, an anterior leg 
compartment syndrome, depression, and a gastrointestinal 
disorder.  These claims are presented on both direct and 
secondary theories.  Further, he has raised a new claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a dental disorder purportedly due to VA medical care.  
These issues, however, remain undeveloped or certified for 
appellate review.  Accordingly, they are again referred to 
the RO for appropriate and immediate action. 

The Board remands all issues on the title page save for the 
question what rating is in order for psoriatic arthritis of 
the left thumb prior to August 26, 2002.  The issues being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

Prior to August 26, 2002, ankylosis of the left thumb was not 
clinically demonstrated. 




CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
rating for psoriatic arthritis of the left thumb prior to 
August 26, 2002.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5224 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue whether VA 
provided an appropriate application form or whether the 
appellant properly completed his application.  VA did fail to 
fully comply with the provisions of 38 U.S.C.A. § 5103 prior 
to the rating decision in question.  The record, however, 
shows that any prejudice that failure caused was cured by the 
fact that the notice provided in the September 1999 statement 
of the case, the November 1999, December 2002, and July 2004 
supplemental statements of the case, in August 2001, November 
2001, and February 2002 VA correspondence, as well as the 
March 2001 Board remand essentially fulfilled the 
requirements set forth under 38 U.S.C.A. § 5103(a).  The 
Board acknowledges that the appellant has not been informed 
how an effective date is assigned, but that error is harmless 
in light of the decision entered below.  As to the decision 
reached, the Board finds that the duty to assist has been 
fulfilled, and that there are no pertinent records dating 
from the period prior to August 26, 2002 which are not 
already part of the claims folder.  There is not a scintilla 
of evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.
 
The veteran and his representative contend that the 
claimant's left thumb psoriatic arthritis is manifested by 
symptomatology that warrants the assignment of increased 
ratings.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2007).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2007), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

Psoriatic Arthritis of the Left Thumb Prior to August 26, 
2002

A June 1994 rating decision granted entitlement to service 
connection for psoriatic arthritis of the left thumb and 
rated the disorder as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5009 (other types of 
arthritis).  That decision was not appealed and it is final,  
38 U.S.C.A. § 7105 (West 2002).

As indicated above, a July 2004 rating decision 
recharacterized the psoriatic arthritis of the left thumb as 
psoriatic arthritis of the left wrist and hand and assigned a 
combined 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5009-5215 (limitation of motion of the 
wrist).  This was erroneous, and while the issue of 
entitlement to a compensable rating for the left thumb prior 
to August 26, 2002 is addressed herein, the question of 
entitlement to an increased rating for psoriatic arthritis of 
the left wrist and hand is referred to the RO for appropriate 
action.

In looking at the rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5009 provides that other types of arthritis 
are to be rated as rheumatoid arthritis under Diagnostic 
Code 5002.  Diagnostic Code 5002 provides, in relevant part, 
that residuals of rheumatoid arthritis, such as limitation of 
motion or ankylosis, favorable or unfavorable, are to be 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Id.  Diagnostic Code 5002 also provides a 
10 percent rating where the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
code provided the limitation of motion is objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  

The rating criteria for thumb disorders changed on August 26, 
2002.  As this claim pertains to the period prior to that 
date, and since the new criteria have no retroactive effect, 
only the old criteria may be considered.

Under the criteria for rating thumb disabilities in effect 
prior to August 26, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 provided a 10 percent rating for favorable 
ankylosis of the minor or major thumb.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  Significantly, however, the evidence 
pertinent to the period prior to August 26, 2002 fails to 
reveal even a single clinical finding that the left thumb was 
ankylosis.  In the absence of ankylosis, the Board may not 
rate his service-connected left thumb disability as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, a compensable rating is not warranted for the 
veteran's service-connected psoriatic arthritis of the left 
thumb under Diagnostic Code 5224 for the period prior to 
August 26, 2002.  38 C.F.R. § 4.71a.

As to Diagnostic Code 5002 and limitation of motion of the 
left thumb objectively confirmed by swelling, muscle spasm, 
or satisfactory evidence of painful motion, the Board notes 
that no swelling or deformity was present when examined by VA 
in August 1998 despite the veteran's complaints of pain, 
soreness, and tenderness.  Moreover, the examination itself 
revealed normal findings and normal grip, grasp, function, 
use of the hand, strength, and dexterity.  

Likewise, at the July 2002 VA examination, while the veteran 
complained of multiple joint pain, he also reported that his 
symptoms were in remission and he only had flare-up of joint 
pain five to six times a year.  On examination, first 
metacarpal motion was symmetrical bilaterally.  No other 
findings, positive or negative, were made as to the left 
thumb except to note that joint examination was basically 
normal and that the claimant did not exhibit any weakened 
movement, excess fatigability, or loss of coordination.  

In the November 2002 addendum to the July 2002 VA 
examination, the examiner noted that it was unusual that a 
diagnosis of psoriatic arthritis of the left thumb was made 
despite the fact that there were no x-ray changes to the 
joint.  The examiner opined that the ganglion cyst that the 
veteran had removed from his wrist was not related to his 
psoriatic arthritis.  It was also opined that the veteran did 
not exhibit any clinical evidence or radiological evidence of 
psoriatic arthritis or any other of the inflammatory 
arthritides of any joint including the left thumb.  It was 
thereafter opined that examination revealed that the range of 
motion of the left thumb was similar to his right thumb and 
therefore within normal limits.  Left hand grip strength was 
slightly weak at 4/5 compared to 5/5 on the right.

While the voluminous VA and/or private treatment records 
record the veteran's periodic complaints and/or treatment for 
left hand pain, for the period pertinent to this claim they 
are negative for objective evidence of left thumb swelling, 
muscle spasm, or other objective evidence of painful motion.  
In this respect, while a September 2003 rheumatology note 
references the appellant's claim of finger and joint swelling 
of the hands, that report dates after August 26, 2002, and is 
not pertinent to this claim.  

Likewise, while a May 1994 VA examination noted mild left 
thumb swelling, because the appellant filed his claim for an 
increased rating in June 1998, the pertinent period for 
consideration is the term from June 1997, i.e., one year 
prior to this claim, to August 26, 2002.  38 C.F.R. 
§ 3.400(o)(2) (2007)  In this respect, for purposes of 
determining the appropriate effective date of an award of 
increased compensation, the general rule is that the 
effective date for such an award will be the date the claim 
was received or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2007).  An exception to this rule applies where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation.  
Otherwise, the effective date remains the date the claim is 
received. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2)..  
Given than the May 1994 examination was conducted prior to 
the June 1998 claim, the findings from that examination are 
not relevant to the claim for an increased rating.

Consequently, a compensable rating is not warranted for the 
veteran's service-connected psoriatic arthritis of the left 
thumb under Diagnostic Code 5002 for the period prior to 
August 26, 2002.  38 C.F.R. § 4.71a.


ORDER

A compensable rating for psoriatic arthritis of the left 
thumb prior to August 26, 2002 is denied.


REMAND

The joint motion for remand finds that the Board erred when 
it relied on February and July 2002 VA examination reports 
that were "insufficiently detailed or incomplete."  The 
joint motion specifically found that the February 2002 failed 
to adequately evaluate any functional impairment due to pain, 
and that the examination failed to determine the degree of 
functional impairment during flare ups.  Accordingly, further 
development is in order.

Therefore, this case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his bilateral 
patellofemoral pain syndrome, and plantar 
fasciitis of the right foot since October 
2005.  After securing the necessary 
release, the AMC/RO should obtain any 
records not already associated with the 
claims file, including ongoing VA treatment 
records.  Duplicative records should not be 
added to the file.  

2.  After the above is complete, and 
regardless of whether any additional 
records are obtained, the AMC/RO shall 
arrange VA  examinations by an orthopedist 
to determine the current severity of the 
veteran's service-connected bilateral 
patellofemoral pain syndrome and plantar 
fasciitis.  The claims files must be made 
available to the examiner for review as 
part of the examination.  All indicated 
diagnostic or clinical tests should be 
conducted.  A careful description 
differentiating the symptoms due to these 
disorders from any nonservice connected 
disorder must be provided.  An explanation 
of any and all opinions rendered must also 
be furnished.

Tests of joint motion against varying 
resistance must be performed, and the 
extent of any incoordination, weakened 
movement and excess fatigability on use 
must be described.  To the extent possible 
all functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner must opine whether there would 
be additional limits on functional ability 
to use the knees and the right foot on 
repeated use or during any reported flare-
ups, and, if feasible, express this in 
terms of additional degrees of limitation 
of motion on repeated use or during flare-
ups.  If this is not feasible, the examiner 
should so state, and explain why.

3.  The veteran is hereby notified that it 
is his responsibility to report for any VA 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If any report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If any claim is not granted to 
his satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


